Taking all the facts presented by the majority into consideration, I must respectfully dissent from the majority's decision in the case sub judice regarding their finding that appellant violated R.C. 4511.25(B).
Such a ruling creates an absurd result. The majority decision encourages individuals to violate the speed limit on the Ohio Turnpike which the State of Ohio has expressly established at sixty-five (65) miles per hour. To find that a driver who sets her cruise control, set at sixty-five (65) miles per hour with a 10% variation violates the law, is inconceivable. A sensible person may reasonably feel that the flow of traffic in the driving lane impedes his or her ability to safely move into that lane, and thus, such person would remain in the passing lane, continuing at the State's prescribed rate of speed, until he or she felt it was safe to change lanes. Not only does the majority opinion encourage drivers to violate the speed limit, it implicitly jeopardizes the safety of all drivers on the road by suggesting that a driver change lanes when it may be unsafe to do so.
For the above reasons I dissent from the majority opinion and would reverse the trial court's decision.
  ________________________________ EDWARD A. COX, PRESIDING JUDGE